Citation Nr: 1031235	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  10-05 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a one time payment from the Filipino Veterans 
Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2009 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines.  In that 
decision, the RO denied the appellant's claim for a one time 
payment from the Filipino Veterans Equity Compensation Fund.  The 
basis for the denial was that the appellant had previously been 
found to have forfeited his rights, claims, and benefits under VA 
law because he knowingly assisted in the presentation of 
fraudulent evidence.  See 38 U.S.C.A. § 6103(a) (West 2002).

As discussed below, the finding of fraud was based on two 
affidavits submitted in support of a prior claim that were found 
to be fraudulent based in part on subsequent recantation by the 
affiants.  After the February 2009 denial of the claim and prior 
to the December 2009 statement of the case (SOC) the appellant 
submitted a July 2004 affidavit from one of the affiants 
essentially recanting his prior recantation.  The RO listed this 
evidence in the SOC but did not discuss it.  This matter is 
referred to the RO for appropriate consideration.


FINDING OF FACT

In June 2005, the Compensation and Pension Service found that the 
appellant forfeited his rights claims and benefits under VA law 
based on fraud, a finding that is still in effect.


CONCLUSION OF LAW

Entitlement to a one time payment from the Filipino Veterans 
Equity Compensation Fund is precluded by the prior determination 
of fraud.  38 U.S.C.A. § 6103(a)  (West 2002).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

In some cases, however, the VCAA need not be considered because 
the issue presented is solely one of statutory interpretation 
and/or the claim is barred as a matter of law. See Smith v. 
Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 
38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or 
discontinue assistance with regard to a claim requesting a 
benefit to which the claimant is not entitled as a matter of 
law).  This is such a case.  As discussed below, the facts are 
not in dispute; instead, resolution of the application is wholly 
dependent on interpretation of the applicable laws and 
regulations pertaining to forfeiture determinations.  The VCAA is 
therefore inapplicable and need not be considered in this case.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-
2004 (June 23, 2004).

In August 1997, the Veteran was granted service connection for 
multiple disabilities, the RO having determined that he was 
legally entitled to VA benefits based on his service in the 
Philippine Commonwealth Army and as a prisoner of war (POW) from 
April 10, 1942 to July 15, 1942 at Camp O'Donnell, Carpas, 
Tarlac.  In July 2004, in the course of the appellant's claim for 
increased ratings for his service-connected disabilities, the RO 
found that the evidence warranted submission of the Veteran for 
consideration of forfeiture for fraud under the provisions of 38 
U.S.C.A. §  6103(a). Pursuant to that statute (formerly 38 
U.S.C.A. § 3503(a)), any party who knowingly makes a false or 
fraudulent affidavit, declaration, certificate or statement 
concerning any claim for benefits under any of the laws 
administered by the Secretary of the Department of Veterans 
Affairs shall forfeit all rights, claims, and benefits under all 
laws administered by VA (except laws pertaining to insurance 
benefits).  The RO found that the appellant had submitted 
affidavits by "T.A" and "F.C." that he knew contained false 
information regarding their purported observations of him at a 
prisoner of war camp.  The RO therefore recommended forfeiture 
based on fraud committed by the appellant.  In January 2005, the 
RO issued a final administrative decision finding that the 
evidence was sufficient to warrant submission of the appellant's 
case to the Compensation and Pension Service for consideration of 
forfeiture for fraud.  In June 2005, the Compensation and Pension 
Service held that the appellant had forfeited all rights, claims, 
and benefits to which he might otherwise be entitled under the 
law administered by VA (except laws pertaining to insurance 
benefits).  The appellant was notified of this decision in a June 
2005 letter from the Director of the Compensation and Pension 
Service, but he did not appeal.  Therefore, this denial became 
final, and it is still in effect.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.  The Compensation and Pension Service finding 
was based on the false affidavits submitted by the appellant.

In March 2009, the appellant applied for compensation under the 
recently enacted American Recovery and Reinvestment Act, under 
which a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund." American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009). 

Section 1002 (d) contains eligibility requirements similar to 
those applicable to claims for other benefits under VA law, i.e., 
service before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, or service in the Philippine Scouts under section 14 of 
the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 
538), as well as discharge under conditions other than 
dishonorable.  See also 38 U.S.C.A. § 107(a)  (West 2002); 38 
C.F.R. § 3.40 (2009).   Section 1002(j)(2) of the new law also 
provides that VA will administer its provisions in a manner 
consistent with VA law except to the extent otherwise provided in 
the statute.

The appellant is seeking a benefit other than those which he was 
seeking when it was found he committed fraud warranting 
forfeiture of his VA benefits.  However, he is precluded from 
receiving these benefits by the prior determination of forfeiture 
based on fraud.  See 38 U.S.C.A. §  6103(a).  The appellant asked 
in his September 2009 notice of disagreement that VA "pardon 
[his] wrongdoing."  That is not, however, a valid basis for 
overturning a finding of fraud under VA law.  The new statute 
provides that VA will administer its provisions in a manner 
consistent with VA law.  VA law precludes the Veteran from 
receiving VA benefits based on the finding of forfeiture based on 
fraud.  Thus, the appellant is precluded as a matter of law from 
receiving a one time payment from the Filipino Veterans Equity 
Compensation Fund, and his claim for this benefit must therefore 
be denied.  See  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

To the extent that the Veteran seeks to overturn the prior 
finding of fraud with new and material evidence to include the 
affidavit of "T.A." recanting his prior recantation, that 
matter is referred to the RO for appropriate consideration.  See 
Trilles v. West, 13 Vet. App. 314, 322 (2000) (when a claimant 
attempts to have forfeited benefits restored, he is attempting to 
reopen a claim for revocation of forfeiture, and that the action 
is similar to reopening of disallowed claims for VA benefits 
under 38 U.S.C.A. § 5108).


ORDER

Entitlement to a one time payment from the Filipino Veterans 
Equity Compensation Fund is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


